DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se. See MPEP 2106(I).   Claim 20 recites “A computer-program product, comprising, on a computer medium or a medium to be downloaded, a set of instructions that are readable by a management server, these instructions bringing during the execution of the program the management server to…”   
35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1- 20 are vague.  Claim 1 (and corresponding dependent claims 2-19) recites “c) bringing the master client to push at least one portion of the content to be distributed to at least one of the slave clients of the private network via the links existing 

  Claim 1 (and corresponding dependent claims 2-19) recites the limitation "at least one portion of the content" in line 11.   This is the second instance of the limitation and should be “the at least one portion of the content.”  There is insufficient antecedent basis for this limitation in the claim.

  Claim 1 (and corresponding dependent claims 2-19) recites the limitation "the links" in line 13. There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "this priority-slave client" in line 3.   There is insufficient antecedent basis for this limitation in the claim.

Claims 5-8, 16 and 19: The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claim 5 discloses bringing the slave clients the private network other than the priority-slave client to address themselves to the priority-slave client to receive the packets of the 


Claims 6-8 recite the limitation "the management server" in line 3.   This is the first instance of management server.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the second terminal" in line 2.   There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites one or more terminals.  It is unclear if these are new terminals or refers back to the three terminals in claim 1.

Claim 19 recites the limitation "the presence of one or more terminals" in line 2.   There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is vague.  Claim 20 recites “A computer-program product, comprising, on a computer medium or a medium to be downloaded, a set of instructions that are readable by a management server, these instructions bringing during the execution of the program the management server to...”  It is unclear what “these instructions bringing during the execution of the program the management server to…”

Claim 20 recites the limitation "this terminal" in line 7, 9 and 15 (two instances). It is inconsistent and unclear.   The Office suggests “the first terminal” for the lines 7 and 9 .  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 6, 8, 10, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamin et al (US 2008/0244042 and hereafter referred as “Jamin”).
Regarding Claim 1, Jamin discloses a method for distributing a content, from a content server in at least one private network comprising at least three terminals able to exchange data with one another, the bandwidth with which at least one terminal is able to connect to the content server being insufficient to allow the distribution of the content 
a) listing, at least one of said terminals as master client and at least two other of said terminals as slave clients (Page 3, paragraph 0033-0034, 0037-0040 – having a list of existing peers including a subset of parent peers, therefore the remaining peers are child peers including i.e. peer 16, Page 2-3, paragraph 0028-0032, Page paragraph 0042 more than one child peer - children);
b) transmitting at least one portion of the content to be distributed to this master client (Page 2, paragraph 0022-0023 – server serves the peer to peer network which includes existing peers i.e. parent peers and slave client receives the content or portions of content indirectly from the server through the peers including parent peers), 
c) bringing the master client to push at least one portion of the content to be distributed to at least one of the slave clients of the private network via the links existing between the terminals within the private network (Page 3-4, paragraph 0042, Page 2-3, paragraph 0023, 0028-0032, the parent peers pushing the media to child/children peers over a private network).  
Regarding Claim 3, Jamin discloses all the limitations of claim 1.  Jamin discloses the content to be distributed between the slave clients being distributed via a peer-to-peer distribution mechanism (Page 3, paragraph 0022-0023).  
Regarding Claim 6, Jamin discloses all the limitations of claim 1.  Jamin discloses the step of listing as master client the first terminal of the private network to connect to the management server with a view to requesting reception of the content to 
Regarding Claim 8, Jamin discloses all the limitations of claim 1.  Jamin discloses comprising the step of determining, during a connection to the management server of a terminal of the private network, whether this terminal is able to access directly, because of the available bandwidth, the packets of the content to be distributed, and if so bringing this terminal to receive said packets from the content server directly or via a peer-to-peer connection with other terminals and not to receive pushed packets (Page 2-3, paragraph 0022-0023, 0028-0032, 0034, 0037-0040).  
 Regarding Claim 10, Jamin discloses all the limitations of claim 1.  Jamin discloses wherein the content to be distributed is a video content (paragraph 0016, 0018).
Regarding Claim 16, Jamin discloses all the limitations of claim 1.  Jamin discloses the management server being arranged to verify, during the connection of a terminal to the management server, whether this terminal has available to it resources that are greater than that of the master client with which it is intended to exchange to receive the packets of the content, and if so listing this terminal as new master client instead of the old one (Page 5, paragraph 0060-0061).  
	Regarding Claim 20, Jamin discloses a computer-program product, comprising, on a computer medium or a medium to be downloaded, a set of instructions that are readable by a management server, these instructions bringing during the execution of the program the management server to: 
 a content server being sufficient to allow the content to be distributed to this first terminal via a direct connection thereof to the content server, list this terminal as master client (Page 3, paragraph 0033-0034, 0037-0040, Page 2-3, paragraph 0028-0032)
bring this first terminal to push at least one portion of received packets of the content to be distributed, to at least one other terminal of the private network (Page 3-4, paragraph 0042, Page 2-3, paragraph 0023, 0028-0032), 
on reception of a request originating from another terminal of the private network, the bandwidth with which this other terminal is able to connect to the content server being insufficient to allow the content to be distributed to this other terminal, list this terminal as slave client (Page 3, paragraph 0033-0034, 0037-0040) and bring this terminal to receive the content to be distributed from the master client and/or from at least one other slave terminal of the private network via exchanges of data within the private network (Page 3-4, paragraph 0042, Page 2-3, paragraph 0023, 0028-0032). -7-  
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jamin in view of Kotab (US 2015/0201023).
Regarding Claim 2, Jamin discloses all the limitations of claim 1.
Jamin discloses wherein for at least one slave client that has not received the required packets of the content to be distributed from the master client, this slave client receives missing packets from at least one other client using the links existing between the clients within the private network (Page 5, paragraph 0061 – requesting target peers due to missing packets Page 5, paragraph 0060, 0062-0065). Jamin is silent on target peers can be other slave clients.  Kotab discloses the slave distributing the media content (page 4-5, paragraph 0062-0063).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing limitation as taught by Kotab in order to distribute content faster and more efficiently.
Regarding Claim 19, Jamin discloses all the limitations of claim 1. Jamin discloses wherein in the presence of one or more terminals having a sufficient bandwidth to receive the packets directly from the content server and to exchange packets with at least one master client but exchanging packets with no slave clients (supernode clients with the content, Figure 1-Figure 2) but does not explicitly disclose the remaining limitation.  Kotab. wherein in the presence of one or more terminals having a sufficient bandwidth to receive the packets directly from the content server and to exchange packets with at least one master client but exchanging packets with no slave clients, the one or more master clients are arranged to prioritize seeking to -6-New U.S. Patent Application .

Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jamin in view of Janardhan et al (US 2010/0146569 and hereafter referred to as “Janardhan”).
	Regarding Claim 4, Jamin discloses all the limitations of claim 1.  Jamin is silent on the limitation.  Janardhan discloses comprising the step of listing at least one of said slave clients of the private network as priority-slave client, and bringing the master client to prioritize pushing the packets of the content to be distributed to this priority-slave client (Page 4, paragraph 0039).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing limitation as taught by Janardhan in order to free uploading bandwidth of the parent (Page 4, paragraph 0039) as disclosed by Janardhan.
Regarding Claim 7, Jamin discloses all the limitations of claim 1. Jamin discloses wherein listing slave client the second terminal of the private network to connect to the management server with a view to requesting reception of the content to be distributed (Page 2, paragraph 0022-0023, 0028-0032).  Janardhan discloses comprising the step of listing at priority-slave client the second terminal (Page 4, paragraph 0039).  Therefore it would have been obvious to one of ordinary skill in the art before . 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jamin in view of Janardhan and Kotab.
Regarding Claim 5, Jamin discloses all the limitations of claim 3. Jamin discloses wherein for at least one slave client that has not received the required packets of the content to be distributed from the master client, clients distributing content in case of failure at the master client (Page 5, paragraph 0061 – target peers distributing content, Page 5, paragraph 0060, 0062-0065).  Jamin is silent on the slave client being other than priority slave client. Janardhan discloses the step of bringing the slave clients the private network other than the priority-slave client to address themselves to the priority-slave client to receive the packets of the content to be distributed (Page 4, paragraph 0039).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing limitation as taught by Janardhan in order to free uploading bandwidth of the parent (Page 4, paragraph 0039) as disclosed by Janardhan.
Jamin is silent on target peers can be other slave clients and slave clients distributing the content.  Kotab discloses the slave distributing the media content (page 4-5, paragraph 0062-0063).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing limitation as taught by Kotab in order to distribute content faster and more efficiently.


Claim 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jamin.
Regarding Claim 9, Jamin discloses all the limitations of claim 1.  Jamin discloses wherein the private network comprises between 3 and 10 000 terminals (Figure 1, there are at least 15 terminals as disclosed in the terminals).  Jamin does not explicitly disclose the maximum number of terminals.  Therefore the ranges are overlapping.  Legal precedent has established that overlapping of ranges does not render the invention patentable.
  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing maximum of the range as taught by the court case found above that overlap of ranges allow for a case of obviousness and that the private network of 10000 maintains resources and load balancing of bandwidth for streaming video.
Regarding Claim 15, Jamin discloses all the limitations of claim 1.  Jamin discloses wherein the management server is dedicated to a plurality of private networks (Figure 1, 14a, 14b, 14c).  Jamin is not explicit in its disclosure that the networks are separate private networks.  Official notice is taken that it is notoriously well known that there are several separate private networks via locations such as homes, buildings, corporations as each of these locations will have its own network for further security.
Regarding Claim 18, Jamin discloses all the limitations of claim 1.  Jamin discloses the master client being arranged to wait to receive a packet of the content from the other terminals, with which it is exchanging data, before contacting the content server to obtain this packet (Page 5, paragraph 0057-0067).  Jamin does not explicitly disclose a wait of a predefined time.  However, the limitation requires that the client being “arranged to wait a predefined time.”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include a device to be arranged to wait a predefined time before contacting the server in order to not bombard the server with requests.

Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jamin in view of Stoica et al (US 2014/0101326 and hereafter referred to as “Stoica”).
Regarding Claim 11, Jamin discloses all the limitations of claim 1. Jamin is silent on the limitation.  Stoica discloses wherein at least one piece of information regarding the location of the terminals within the private network is listed in the management server and this piece of information is used to decide, for each terminal, the assignment of the addresses of the other terminals to be interrogated by this terminal to receive the packets of the content (Page 2, paragraph 0018, Page 5-6, paragraph 0075, 0078). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing limitation as taught by Stoica in order to make it easier to determine which clients are assigned to which parents for ease of network congestion (Page 2, paragraph 0018, 0022) and optimize efficiency (Page 3, paragraph 0029) as disclosed by Stoica.
Regarding Claim 12, Jamin discloses all the limitations of claim 1. Jamin is silent on the limitation.  Stoica discloses wherein at least one piece of information regarding the resources available to the terminals within the private network is listed in the management server and this piece of information is used to decide the assignment of a profile to a connecting terminal (Page 2, paragraph 0022).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing limitation as taught by Stoica in order to make it easier to determine which clients are assigned to which parents for ease of network congestion (Page 2, paragraph 0018, 0022) and optimize efficiency (Page 3, paragraph 0029) as disclosed by Stoica.

	Regarding Claim 14, Jamin discloses all the limitations of claim 1.  Jamin discloses to retrieve the packets of the content to be distributed and/or to distribute them (Page 3-4, paragraph 0042, Page 2-3, paragraph 0023, 0028-0032). Jamin is silent on the limitation. Stoica discloses wherein the management server transmits to a terminal of the private network information relating to the information-exchange protocol to implement with the other clients of the private network to retrieve the packets of the content to be distributed and/or to distribute them (Page 2, paragraph 0018, 0021, Page 3, paragraph 0029-0030).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing limitation as taught by Stoica in order to make it easier to determine which clients are assigned to which parents for ease of network congestion (Page 2, paragraph 0018, 0022) and optimize efficiency (Page 3, paragraph 0029) as disclosed by Stoica.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jamin in view of Ioannidis et al (US 2015/0088992 and hereafter referred to as “Ioannidis”).
Regarding Claim 17, Jamin discloses all the limitations of claim 1.  Jamin is silent on the limitation.  Ioannidis discloses at least one slave client or one priority-slave client being shared between two swarms, the choice of the shared client being made by the management server (Figure 1, 120 – management server, 102, 104, paragraph 0025, 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jamin to include the missing limitation as taught by Ioannidis in order transfer pieces of content one carries to the other (paragraph 0025) as disclosed by Ioannidis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



July 2, 2021